And now Mr. Wright and Mr. Gaston moved to withdraw their demurrer to this plea, and to reply, because the fact was, that the executor before delivering over the property, had notice of the present demand, and they were prepared to prove it.
And after much argument, Taylor, Judge, allowed them to withdraw the demurrer and to reply ; saying otherwise the court would have to decide upon a statement of facts which did not disclose the real truth and merits of the case. He also gave leave to defendant to amend his pleadings.